Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 7-16 are allowed. The following is an examiner’s statement of reasons for allowance:  
  	The prior art does not disclose  a method for monitoring an electrical energy supply network or a subnetwork of the electrical energy supply network having combined method steps of evaluating measurement values detected at least two measurement points of the electrical energy supply network or the subnetwork by evaluating phase angle values as the measurement values or the phase angle values being determined from the measurement values, the evaluating step includes the following sub step of: sorting the phase angle values so as to form a sorted phase angle order proceeding from a largest or smallest phase angle value, subsequently referred to as a starting phase value, of the sorted phase angle order; determining a difference from an adjacent phase angle value in the phase angle order, that is to say a second largest or second-smallest phase angle value: and Page 2 of 14Appl. No. 16/369,230 Amdt. Dated November 25, 2020 Reply to Office Action of October 14, 2020 generating an island identification signal, indicating an event of asynchronism,  when a phase angle difference between the starting phase value and the adjacent phase angle value exceeds a prescribed alarm threshold value in terms of magnitude, the starting phase value and the adjacent phase angle value are considered to be synchronous when the phase angle difference between the starting phase value and the adjacent phase angle value undershoots the prescribed alarm threshold value in terms of magnitude: and carrying out a check based on the phase angle values to determine whether the electrical energy supply network or the subnetwork is operating synchronously as recited in claim 1.  Claims 2-4 and 9-15 depend from allowed claim 1, they are also allowed.

	The prior art does not disclose  a monitoring device for monitoring an electrical energy supply network or a subnetwork of the electrical energy supply network having a combination of  the monitoring device is configured to use measurement values of at least two measurement points of the electrical energy supply network or the subnetwork; and the monitoring device is configured in such a way that the monitoring device evaluates phase angle values as the measurement values or determines phase angle values using the measurement values itself, the monitoring device checks based on the phase angle values whether the electrical energy supply network or the subnetwork is operating synchronously, and, in an event of an asynchronism Page 10 of 14Appl. No. 16/369,230 Amdt. Dated November 25, 2020 Reply to Office Action of October 14, 2020
identified based on the phase angle values, generates an island identification signal, said monitoring device performs the sub steps of: sorting the phase angle values so as to form a sorted phase angle order proceeding from a largest or smallest phase angle value, subsequently referred 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Tamechika (pat# 5,686,766) disclose islanding-operation prevention apparatus, and dispersed power generation apparatus and power generation system using the same
	Ropp et al (Pat# 6,429,546)  discloses  Systems and methods for preventing islanding of grid-connected electrical power systems.
	Bickel (Pat# 9,077,208) discloses  method of detecting instability in islanded electrical 
 systems .
	Barker (pat# 9,520,819) disclose System and method for controlling a power generation 
 system based on a detected islanding event .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867